UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-33488 A. Full title of the plan and the address of the plan, if different from that of the Issuer named below: M&I Retirement Program B. Name of the issuer of the securities held pursuant to the plan and the address of its principal office: MARSHALL & ILSLEY CORPORATION 770 North Water Street Milwaukee, Wisconsin53202 Financial Statement and Exhibits (a) Financial Statements: M&I Retirement Program Report of Independent Registered Public Accounting Firm. Statements of Net Assets Available for Benefits as of December 31, 2007 and 2006. Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2007 and 2006. Notes to Financial Statements as of December 31, 2007 and 2006 and for the Year Ended December 31, 2007. Supplemental Schedule, Form 5500, Schedule H, Part IV, Line 4(i) - Schedule of Assets (Held at End of Year) as of December 31, 2007. (b) Exhibits: 23 Consent of Independent Registered Public Accounting Firm - Deloitte & Touche LLP M&I Retirement Plan Financial Statements as of and for the YearsEndedDecember31, 2007 and 2006, Supplemental Schedules as of and for the YearEndedDecember31, 2007, and Report of Independent Registered Public Accounting Firm M&I RETIREMENT PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December31, 2007 and 2006 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2007 and 2006 3 Notes to Financial Statements as of and for the Years Ended December31, 2007 and 2006 4–13 SUPPLEMENTAL SCHEDULES — Form 5500, Schedule H, Part IV, Line 4i — Schedule of Assets (Held at End of Year) as of December31, 2007 15 Form 5500, Schedule H, Part IV, Question 4a — Delinquent Participant Contributions for the Year Ended December 31, 2007 16 NOTE: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustee and Participants of the M&I Retirement Plan: We have audited the accompanying statements of net assets available for benefits of the M&I Retirement Plan (the “Plan”) as of December31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.
